Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 allowed
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Miranda Wang  Registration Number 80,038 on September 2, 2022.

The application has been amended as follows:

1. (Currently Amended) A method for search page interaction, comprising:
detecting a selection of a first user interface element by a user after launching an application, wherein the first user interface element is a search control associated with searching and recommending content to the user; 
in response to the selection of the first user interface element by the user, presenting the content recommended to the user via a first interface, wherein the first interface comprises at least one subject of the content recommended to the user, the at least one subject comprises at least a text string, the at least one subject is selectable by selecting the text string, and the first interface further comprises at least one dynamic thumbnail corresponding to at least one video associated with the at least one subject and displayed in an area located under the at least one subject of the content; 
detecting a selection of a first subject of the content among the at least one subject of the content in the first interface; 
displaying a second interface associated with the first subject of the content in response to the selection of the first subject of the content, wherein the second interface is an interface comprising detailed information about the first subject of the content, the second interface comprises a first area of displaying an introduction of the content, the second interface comprises at least one selectable button displayed under the first area, the second interface comprises a plurality of dynamic thumbnails displayed under the at least one selectable button, and the second interface comprises a second user interface element overlaid on at least one of the plurality of dynamic thumbnails and selectable for switching to an interface of shooting a new video associated with the first subject of the content; 
in response to detecting a selection of a first dynamic thumbnail corresponding to a first video among the at least one dynamic thumbnail in the first interface, displaying a third interface of playing the first video; and
in response to detecting an up-down slide operation on the third interface of playing the first video corresponding to the first dynamic thumbnail in the first interface, displaying a fourth interface of playing a second video corresponding to a second dynamic thumbnail among the at least one dynamic thumbnail in the first interface, wherein the first dynamic thumbnail and the second dynamic thumbnail are displayed adjacent to each other in the first interface.

2. (Original) The method according to claim 1, wherein the recommended content comprises challenges or music recommended according to a user persona.

3. (Previously Presented) The method according to claim 1, wherein the at least one dynamic thumbnail corresponding to the at least one video is displayed in sequence under a subject among the at least one subject of recommended content with which the at least one video is associated.

4. (Previously Presented) The method according to claim 1, further comprising:
in response to a left-right slide operation in a display area of displaying the at least one dynamic thumbnail corresponding to the at least one video in a terminal screen, displaying at least a subset of the at least one dynamic thumbnail corresponding to the at least one video based on a direction and a distance of the left-right slide operation in the display area.

5. (Previously Presented) The method according to claim 1, wherein there is a predetermined corresponding relationship between a display position of the second dynamic thumbnail relative to the first dynamic thumbnail in the first interface and a direction of the up-down slide operation on the third interface.

6. (Previously Presented) The method according to claim 1, wherein the at least one subject of recommended content is displayed in form of a list in the first interface; and the method further comprises: 
in response to an up-down slide operation on the list in the first interface, acquiring at least a subset of the at least one subject of recommended content based on a direction and a distance of the up-down slide operation; and
displaying the acquired at least a subset of the at least one subject of recommended content.

7. (Previously Presented) The method according to claim 1, wherein the selection of the first user interface element is made using a first preset operation, and the first preset operation comprises a click operation, a double click operation or a long press operation.

8. (Currently Amended) A terminal, comprising:
at least one processor; and
at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor cause the terminal to:
detect a selection of a first user interface element by a user after launching an application, wherein the first user interface element is a search control associated with searching and recommending content to the user; 
in response to the selection of the first user interface element by the user, present the content recommended to the user via a first interface, wherein the first interface comprises at least one subject of the content recommended to the user, the at least one subject comprises at least a text string, the at least one subject is selectable by selecting the text string, and the first interface further comprises at least one dynamic thumbnail corresponding to at least one video associated with the at least one subject and displayed in an area located under the at least one subject of the content; 
detect a selection of a first subject of the content among the at least one subject of the content in the first interface; 
display a second interface associated with the first subject of the content in response to the selection of the first subject of the content, wherein the second interface is an interface comprising detailed information about the first subject of the content, the second interface comprises a first area of displaying an introduction of the content, the second interface comprises at least one selectable button displayed under the first area, the second interface comprises a plurality of dynamic thumbnails displayed under the at least one selectable button, and the second interface comprises a second user interface element overlaid on at least one of the plurality of dynamic thumbnails and selectable for switching to an interface of shooting a new video associated with the first subject of the content; 
in response to detecting a selection of a first dynamic thumbnail corresponding to a first video among the at least one dynamic thumbnail in the first interface, display a third interface of playing the first video; and
in response to detecting an up-down slide operation on the third interface of playing the first video corresponding to the first dynamic thumbnail in the first interface, display a fourth interface of playing a second video corresponding to a second dynamic thumbnail among the at least one dynamic thumbnail in the first interface, wherein the first dynamic thumbnail and the second dynamic thumbnail are displayed adjacent to each other in the first interface.

9. (Original) The terminal according to claim 8, wherein the recommended content comprises challenges or music recommended according to a user persona.

10. (Previously Presented) The terminal according to claim 8, wherein the at least one dynamic thumbnail corresponding to the at least one video is displayed in sequence under a subject among the at least one subject of recommended content with which the at least one video is associated.

11. (Previously Presented) The terminal according to claim 8, wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the terminal to:
in response to a left-right slide operation in a display area of displaying the at least one dynamic thumbnail corresponding to the at least one video in a terminal screen, display at least a subset of the at least one dynamic thumbnail corresponding to the at least one video based on a direction and a distance of the left-right slide operation in the display area.

12. (Previously Presented) The terminal according to claim 8, wherein there is a
predetermined corresponding relationship between a display position of the second dynamic thumbnail relative to the first dynamic thumbnail in the first interface and a direction of the up-down slide operation on the third interface.

13. (Previously Presented) The terminal according to claim 8, wherein the at least one subject of recommended content is displayed in form of a list in the first interface and wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the terminal to:
in response to an up-down slide operation on the list in the first interface, acquire at least a subset of the at least one subject of recommended content based on a direction and a distance of the up-down slide operation; and
display the acquired at least a subset of the at least one subject of recommended content.

14. (Previously Presented) The terminal according to claim 8, wherein the selection of the first user interface element is made using a first preset operation, and the first preset operation comprises a click operation, a double click operation or a long press operation.

15. (Currently Amended) A non-transitory computer readable storage medium having stored thereon non-transitory computer readable instructions that, when executed by a computer, cause the computer to perform operations, the operations comprising:
detecting a selection of a first user interface element by a user after launching an application, wherein the first user interface element is a search control associated with searching and recommending content to the user; 
in response to the selection of the first user interface element by the user, presenting the content recommended to the user via a first interface, wherein the first interface comprises at least one subject of the content recommended to the user, the at least one subject comprises at least a text string, the at least one subject is selectable by selecting the text string, and the first interface further comprises at least one dynamic thumbnail corresponding to at least one video associated with the at least one subject and displayed in an area located under the at least one subject of the content; 
detecting a selection of a first subject of the content among the at least one subject of the content in the first interface; 
displaying a second interface associated with the first subject of the content in response to the selection of the first subject of the content, wherein the second interface is an interface comprising detailed information about the first subject of the content, the second interface comprises a first area of displaying an introduction of the content, the second interface comprises at least one selectable button displayed under the first area, the second interface comprises a plurality of dynamic thumbnails displayed under the at least one selectable button, and the second interface comprises a second user interface element overlaid on at least one of the plurality of dynamic thumbnails and selectable for switching to an interface of shooting a new video associated with the first subject of the content; 
in response to detecting a selection of a first dynamic thumbnail corresponding to a first video among the at least one dynamic thumbnail in the first interface, displaying a third interface of playing the first video; and
in response to detecting an up-down slide operation on the third interface of playing the first video corresponding to the first dynamic thumbnail in the first interface, displaying a fourth interface of playing a second video corresponding to a second dynamic thumbnail among the at least one dynamic thumbnail in the first interface, wherein the first dynamic thumbnail and the second dynamic thumbnail are displayed adjacent to each other in the first interface.

16. (Previously Presented) The non-transitory computer readable storage medium of claim 15, wherein the recommended content comprises challenges or music recommended based on a user persona.

17. (Previously Presented) The non-transitory computer readable storage medium of claim 15, wherein the at least one dynamic thumbnail corresponding to the at least one video is displayed in sequence under a subject among the at least one subject of recommended content with which the at least one video is associated.
18. (Previously Presented) The non-transitory computer readable storage medium of claim 15, the operations further comprising:
in response to a left-right slide operation in a display area of displaying the at least one dynamic thumbnail corresponding to the at least one video in a terminal screen, displaying at least a subset of the at least one dynamic thumbnail corresponding to the at least one video based on a direction and a distance of the left-right slide operation in the display area.

19. (Previously Presented) The non-transitory computer readable storage medium of claim 15, wherein there is a predetermined corresponding relationship between a display position of the second dynamic thumbnail relative to the first dynamic thumbnail in the first interface and a direction of the up-down slide operation on the third interface

20. (Previously Presented) The non-transitory computer readable storage medium of claim 15, wherein the at least one subject of recommended content is displayed in form of a list in the first interface; and the operations further comprise:
in response to an up-down slide operation on the list in the first interface, acquiring at least a subset of the at least one subject of recommended content based on a direction and a distance of the up-down slide operation; and
displaying the acquired at least a subset of the at least one subject of recommended content.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 9:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174